I115th CONGRESS1st SessionH. R. 64IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide an alternate release date for certain nonviolent offenders, and for other purposes. 
1.Short titleThis Act may be cited as the Federal Prison Bureau Nonviolent Offender Relief Act of 2017. 2.Early release for certain nonviolent offenders (a)In generalSection 3624 of title 18, United States Code, is amended— 
(1)in subsection (a), by inserting at the early release date provided in subsection (g), if applicable, or otherwise after A prisoner shall be released by the Bureau of Prisons; and (2)by adding at the end the following: 
 
(g)Early release for certain nonviolent offendersNotwithstanding any other provision of law, the Bureau of Prisons, pursuant to a good time policy, shall release from confinement a prisoner who has served one half or more of his term of imprisonment (including any consecutive term or terms of imprisonment) if that prisoner— (1)has attained the age of 45 years; 
(2)has never been convicted of a crime of violence; and (3)has not engaged in any violation, involving violent conduct, of institutional disciplinary regulations.. 
